1    BRIAN M. BOYNTON
     Acting Assistant Attorney General
2
     ERIC WOMACK
3    Assistant Director, Federal Programs Branch
4    JOSHUA C. ABBUHL (D.C. Bar No. 1044782)
     Trial Attorney
5    United States Department of Justice
     Civil Division, Federal Programs Branch
6    1100 L St. NW
     Washington, D.C. 20005
7    (202) 616-8366 (tel.)
     (202) 616-8470 (fax)
8    Joshua.Abbuhl@usdoj.gov
9    Counsel for the United States of America
10
                               UNITED STATES DISTRICT COURT
11                           SOUTHERN DISTRICT OF CALIFORNIA
12
                                                       Case No. 3:20-cv-00510-AJB-MSB
13    NAZRIN MASSARO, on behalf of
14    herself and all others similarly situated,       UNITED STATES OF AMERICA’S
                                                       NOTICE OF INTERVENTION
15                          Plaintiff,
16                     v.                              Judge: Hon. Anthony J. Battaglia
                                                       Courtroom: 4A
17    PEOPLE FOR THE ETHICAL
18    TREATMENT OF ANIMALS, INC.,

19                          Defendant.
20
21
22          Pursuant to Federal Rules of Civil Procedure 5.1(c) and 24(a)(1), and in

23   accordance with the authorization of the Solicitor General of the United States, the

24   United States of America hereby intervenes in this case to defend the constitutionality

25   of the Telephone Consumer Protection Act of 1991 (“TCPA”), 47 U.S.C. § 227. On

26   October 28, 2020, Defendant People for the Ethical Treatment of Animals (“PETA” or

27   “Defendant”) filed a Notice of Constitutional Question pursuant to Federal Rule of

28   Civil Procedure 5.1(a). ECF No. 66. In that Notice, Defendant stated that it had filed a

                                                   1                                      20cv00510
1    motion to dismiss asserting that a provision of the TCPA “violates the First
2    Amendment, on its face and as applied, and thus that provision cannot be applied to
3    impose liability on PETA in this case.” Id. at 2. The Notice further states that the
4    provision at issue “is unconstitutional as applied here for the additional reason that [an
5    FCC rule] . . . violates the First Amendment.” Id.
6          The United States acknowledged the constitutional question, ECF No. 73, and
7    requested additional time to determine whether to intervene, ECF Nos. 73, 82. The
8    Court granted those requests and extended the deadline for intervention February 26,
9    2021. ECF Nos. 75, 84.
10         The United States is entitled to intervene in this case pursuant to the Federal
11   Rules of Civil Procedure and relevant statute. Rule 5.1(c) permits the Attorney General
12   to intervene in an action where, as here, the constitutionality of a federal statute is
13   challenged. See Fed. R. Civ. P. 5.1(c). Rule 24 further permits a non-party to intervene
14   when the non-party “is given an unconditional right to intervene by a federal statute.”
15   Fed. R. Civ. P. 24(a)(1). The United States has an unconditional statutory right to
16   intervene “[i]n any action . . . wherein the constitutionality of an Act of Congress
17   affecting the public interest is drawn in question . . . .” 28 U.S.C. § 2403(a). In such an
18   action, “the court . . . shall permit the United States to intervene . . . for argument on
19   the question of constitutionality.” Id. Here, Defendant has “drawn in question” the
20   constitutionality of the TCPA, and the United States has an unconditional right to
21   intervene to defend the statute.
22         For these reasons, the United States hereby provides notice of intervention in
23   this matter to defend the constitutionality of the TCPA. The United States will file its
24   memorandum in defense of the constitutionality of the TCPA this same day.
25
     DATED: February 26, 2021                 By: /s/ Joshua C. Abbuhl_______________
26
                                                  JOSHUA C. ABBUHL
27
                                              BRIAN M. BOYNTON
28
                                              Acting Assistant Attorney General
                                               2                                       20cv00510
1
2    ERIC R. WOMACK
     Assistant Director, Federal Programs Branch
3
4
     JOSHUA C. ABBUHL
     Trial Attorney (D.C. Bar No. 1044782)
5    United States Department of Justice
     Civil Division, Federal Programs Branch
6
     1100 L St. NW
7    Washington, D.C. 20005
     (202) 616-8366 (tel.)
8
     (202) 616-8470 (fax)
9    Joshua.Abbuhl@usdoj.gov
10
     Counsel for the United States of America
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     3                                          20cv00510
